UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7483



SAMUEL C. HOLLOWAY,

                                             Petitioner - Appellant,

          versus

JOHN JABE, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-439-R)


Submitted:   January 30, 1996             Decided:   February 9, 1996


Before HALL and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Samuel C. Holloway, Appellant Pro Se. Katherine P. Baldwin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the magistrate judge's order*
denying relief on his 28 U.S.C. § 2254 (1988) petition. We have

reviewed the record and the magistrate judge's opinion and find no

reversible error. Accordingly, we deny a certificate of probable

cause to appeal and dismiss the appeal on the reasoning of the

magistrate judge. Holloway v. Jabe, No. CA-95-439-R (E.D. Va. Aug.

30, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                        DISMISSED




    *
      The parties consented to the jurisdiction of the magistrate
judge under 28 U.S.C. § 636(c) (1988).

                                2